In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00106-CR
        ______________________________


      REGINALD RONARD HALL, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the Sixth Judicial District Court
               Lamar County, Texas
               Trial Court No. 22859




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Reginald Ronard Hall appeals from his jury convictions for two counts of delivery of a

controlled substance in a drug-free zone. Hall was sentenced as a repeat offender to twenty years’

imprisonment on the first count and to ten years’ imprisonment on the second count, with the

sentences to run concurrently. He was represented by appointed counsel at trial and on appeal.

       Hall’s attorney has filed a brief which discusses the record and reviews the proceedings.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.         This meets the requirements of Anders v.

California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Hall November 25, 2009, informing Hall of his right

to file a pro se response and of his right to review the record. Counsel has also filed a motion with

this Court seeking to withdraw as counsel in this appeal. Hall has neither filed a pro se response

nor requested an extension of time in which to file such response.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

       We do note, however, that the trial court’s judgment on count two in this case indicates the

degree of the offense is a second-degree felony. The offense for count two is a third-degree



                                                 2
felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.134(d) (Vernon Supp. 2009). The

punishment range was correctly enhanced to that of a second-degree felony. See TEX. PENAL

CODE ANN. § 12.42(a)(3) (Vernon Supp. 2009). This Court has the authority to modify the

judgment to make the record speak the truth when the matter has been called to our attention by

any source. French v. State, 830 S.W.2d 607 (Tex. Crim. App. 1992). In Asberry v. State, 813
S.W.2d 526 (Tex. App.—Dallas 1991, pet. ref’d), the court noted that the authority of the appellate

court to modify incorrect judgments is not dependent on request of any party; the appellate court

may act sua sponte. The Texas Rules of Appellate Procedure provide direct authority for this

Court to modify the judgment of the trial court. TEX. R. APP. P. 43.2. We modify the judgment

to reflect the correct degree of offense as that of a third-degree felony.

       In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.




                                                  3
         As modified, we affirm the judgment of the trial court.1




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            February 11, 2010
Date Decided:              February 23, 2010

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Hall in this case. No substitute counsel will be appointed. Should Hall wish
to seek further review of this case by the Texas Court of Criminal Appeals, Hall must either retain an attorney to file a
petition for discretionary review or Hall must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           4